Citation Nr: 1410760	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-05 516	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected diabetes.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected diabetes.  

REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of March 2009 of the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection. 


FINDINGS OF FACT

1. A bilateral hearing loss disability was not affirmatively shown to have had onset during service; a hearing loss disability was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for a hearing loss disability as a chronic disease, is unrelated to an injury, disease, or event in service. 

2.  The most probative evidence of record does not indicate that the Veteran's hypertension is secondary to his service-connected diabetes.  

3.  The most probative evidence of record shows that the Veteran does not suffer from peripheral neuropathy of the bilateral upper extremities.  

4.  The most probative evidence of record shows that the Veteran does not suffer from peripheral neuropathy of the bilateral lower extremities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


2.  The criteria for service connection for hypertension, claimed as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).

3.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to service-connected diabetes, have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.






The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in September 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The notice included the provisions for  assigning an effective date and for assigning a rating. 

As for content and timing of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

Duty to Assist 

Relevant to its obligation to assist a claimant, VA has obtained the service treatment records and private medical records.  



The Veteran was afforded VA examinations in August 2010.  As the reports of the VA examinations are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran's representative argued that the opinion of the VA audiologist was inadequate, because the case of Hensley v. Brown, 5 Vet. App. 155, 157 (1993) was not addressed.  The VA audiologist is not required to address case law, which goes to the adjudication of the claim, and a VA audiologist is not an adjudicator. 

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110.  

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for specific diseases listed as chronic diseases in 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309.  The specified chronic diseases include sensorineural hearing loss (SNHL) as an organic disease of the nervous system, if it becomes manifest to a degree of 10 percent within one year from date of separation from service.

Impaired hearing is considered a disability for the purpose of VA disability compensation when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



Service connection may also be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 





When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Service Connection for Bilateral Hearing Loss

Evidence

There is no evidence that the Veteran complained of or sought treatment for any hearing related issues during service.  In June 1968 on separation examination the hearing thresholds were 0 at the tested frequencies.  Also, the Veteran denied hearing loss.

In August 2008, the Veteran stated that hearing loss was due to in-service noise exposure.  He stated that he was exposed to rocket and small arms fire, and that he was a machinist and worked on weapons without hearing protection.  

In 2008 private audiometric testing showed high frequency hearing loss.  

On VA examination in August 2010, the VA examiner noted that there was no threshold shift between the Veteran's induction and separation examinations.  The diagnosis was bilateral sensorineural hearing loss hearing loss.  The VA audiologist determined that hearing loss was less likely than not related to service, because there was no threshold shift during service.  

Analysis

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience.  38 C.F.R. § 3.159.





See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran's description of noise exposure in service answers the question of what happened, but does not answer the questions of a current disability, that is, a bilateral hearing loss disability under 38 C.F.R. § 3.385, or of a relationship or nexus to noise exposure in service and a current hearing loss disability.  Competent and credible evidence is still required to establish a current hearing loss disability and nexus to noise exposure in service. 

Although the Veteran is competent to describe noise exposure and decreased hearing in and since service, but not a hearing loss disability under 38 C.F.R. § 3.385, the service treatment records alone do not affirmatively show that a hearing loss disability under 38 C.F.R. § 3.385 was present in service. 

As the Veteran is competent to describe impaired hearing in service, but not a hearing loss disability under 38 C.F.R. § 3.385, impaired hearing was "noted" in service, as impaired hearing is indicative of but not dispositive of a chronic disease, such as a hearing loss disability of the sensorineural hearing type, and as a hearing loss disability of the sensorineural hearing type is recognized as a "chronic" disability under 38 C.F.R. § 3.309(a) , the provisions of 38 C.F.R. § 3.303(b) , pertaining to chronicity and continuity of symptomatology apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the presumption of service connection for a chronic disease manifesting during service and then again at any later date is available only for a chronic disease enumerated in the only regulation listing named chronic diseases, 38 C.F.R. § 3.309(a)). 





For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).

Although there was evidence of noise exposure is service, the service treatment records lack the documentation of the combination of manifestations sufficient to identify a bilateral hearing loss disability under 38 C.F.R. § 3.385 (40 decibel loss or greater at any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  or 26 decibels loss or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz ) and insufficient observation to establish chronicity at the time, and a chronic hearing loss disability under 38 C.F.R. § 3.385 was not shown in service.

Whereas here the fact of chronicity in service is not adequately supported, service connection can be established by continuity of symptomatology.  Continuity of symptomatology requires: (1) that the condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology noted in service; and (3) evidence of a nexus between the present disability and the post-service symptomatology. See Walker, at 1335-36, 40. 

While a bilateral hearing loss disability was not affirmatively shown to have been present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe noise exposure and symptoms of impaired hearing since service. 38 C.F.R. § 3.159; Layno, at 71. To this extent, the Veteran's lay statements of impaired hearing since service are competent evidence of postservice continuity of symptomatology. 

The Veteran asserts that his current hearing loss disability is a continuation of the impaired hearing he experienced after service, which is an expression of a causal relationship or nexus between the current disability and continuity of symptoms. As the statement is an inference based on facts, it is an opinion rather than a statement of fact.



The Veteran is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  A simple medical condition is one capable of lay observation.  Also the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current bilateral hearing loss disability and the postservice symptomatology. 

A bilateral hearing loss disability under 38 C.F.R. § 3.385 is not simple medical condition the Veteran is competent to identify unlike some degree of impaired hearing, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, rather the diagnosis is made of findings of an audiogram.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a bilateral hearing loss disability under 38 C.F.R. § 3.385.

Also a bilateral hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Charles v. Principi, 16 Vet. App. 370, 374   (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 





Applying the guidance of current case law, a bilateral hearing loss disability under 38 C.F.R. § 3.385 is an internal process more analogous to rheumatic fever rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, a bilateral hearing loss disability under 38 C.F.R. § 3.385 is not a type of condition under case law  that has been found to be capable of lay observation. 

As a bilateral hearing loss disability under 38 C.F.R. § 3.385 is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current hearing loss disability under 38 C.F.R. § 3.385 and the continuity of symptoms that the Veteran avers.  For these reasons, the Veteran lay opinion is not competent evidence of a causal relationship or nexus between the current disability and the postservice symptomatology. 

Since the Veteran's lay opinion is not competent evidence, the lay opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

Although service connection is not established under either 38 C.F.R. § 3.303(a)  or by chronicity or by continuity of symptomatology under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).





Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, and as a bilateral hearing loss disability under 38 C.F.R. § 3.385 is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau or by case law, to the extent the Veteran's lay evidence is offered as proof of the presence of a hearing loss disability under 38 C.F.R. § 3.385 in service and since service and before 2008, the Veteran's evidence is not competent evidence, and the lay evidence is not admissible as evidence and cannot be considered as competent evidence favorable to the claim.

As the Veteran's lay evidence is not competent evidence on the material issues of fact, pertaining to a postservice diagnosis, applying 38 C.F.R. § 3.303(d), the Board looks to the medical evidence. 

Medical Evidence

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, a hearing loss disability under 38 C.F.R. § 3.385 by audiogram was first documented in 2008, 40 years after separation from service in 19680 and well beyond the one year presumptive period for a sensorineural hearing loss disability as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  As for symptoms described by the Veteran that later support a diagnosis by a medical professional, there is no favorable medical evidence in support of the claim. 

The only competent medical evidence of record is the opinion of a VA examiner.  The VA examiner expressed the opinion that there was no threshold shift between the Veteran's induction and separation examinations and therefore it was less likely than not thar hearing loss was related to service.  



As the opinion of the VA examiner is based on the Veteran's personal history and the medical record so that the disability picture considered is factually accurate and as the VA examiner, an audiologist, applied valid medial analysis to the facts of the case in order to reach the conclusion rendered in the opinion, the opinion is persuasive evidence which opposes rather than supports the claim. There is no other competent medical evidence addressing the etiology of the bilateral hearing loss disability.

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for Hypertension and Peripheral Neuropathy

Evidence

There is no evidence that the Veteran suffered from hypertension or peripheral neuropathy of the upper or lower extremities during service.  

After service in November 2008, history included a diagnosis of diabetes with onset in September 2007.  The private doctor stated that the Veteran currently had no complications of diabetes, including a cardiovascular condition or peripheral neuropathy.  In September 2009, the same doctor stated that the Veteran had complications of diabetes mellitus, including cardiovascular and peripheral neuropathy of the extremities.  

On VA examination in August 2010, history included a diagnosis of diabetes in 2007.  The Veteran gave a history of hypertension since 1990.  The Veteran stated that he has had numbness in his feet for two years.  



The VA examiner stated that the Veteran has essential hypertension of unknown etiology.  The VA examiner stated that hypertension was not a complication of diabetes and that there was no credible medical evidence that supports that hypertension was caused by diabetes.  The VA examiner also stated that hypertension was not made worse by diabetes.  

As for peripheral neuropathy, the VA examiner concluded that there was insufficient evidence to warrant an acute or chronic diagnosis of peripheral neuropathy.  The VA examiner noted that the Veteran had anatomically and physiologically normal peripheral nerve function.  

Analysis

There is no evidence that the Veteran suffered from hypertension or peripheral neuropathy of the extremities during service.  And the Veteran does not assert and the evidence does not that the claimed conditions are related to service. 

The Veteran doe assert that the claimed are secondary to service-connected diabetes.  

As for hypertension, the Veteran does have a current diagnosis. There are two opposing medical opinions on whether hypertension is related to diabetes.  A private doctor stated that that the Veteran had a "cardiovascular" complication that was proximately due to diabetes.  A VA examiner concluded that hypertension was not related to diabetes.  

When there is a difference of medical opinion, it is the Board's responsibility to weigh the evidence. In assessing medical evidence, whether a physician provides a basis for a medical opinion goes to the weight of the evidence.  Other factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  



The weight of a medical opinion is diminished where that opinion is ambivalent, or based on an inaccurate factual premise, or based on an examination of limited scope, or where the basis for the opinion is not stated.  

The Board must analyze the probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board concludes that the opinion of the VA examiner is more probative than that of the private doctor.  The VA examiner offered a rationale for the opinion, noting that there was no medical evidence that supports a finding that hypertension is caused by or made worsened by diabetes.  In contrast, the private doctor simply checked box that the Veteran had a cardiovascular condition and offered no rationale.  And it is not even clear that the private doctor was referring to hypertension.  As the basis for the opinion is not stated, the opinion of the private doctor is less probative than the opinion of the VA examiner. 

As the opinion of the VA examiner is based on the Veteran's personal history and the medical record so that the disability picture considered is factually accurate and as the VA examiner applied valid medial analysis to the facts of the case in order to reach the conclusion rendered in the opinion, the opinion is persuasive evidence which opposes rather than supports the claim.  And the opinion outweighs the opinion of the private doctor.

On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension to include as secondary to service-connected diabetes. 

On claims for service connection for peripheral neuropathy of the upper and lower extremities, the most probative evidence does not establish that the Veteran has peripheral neuropathy.  

Again, the opinion of the VA examiner is contrasted with the opinion of a private doctor.  In determining that the Veteran does not suffer from acute or chronic peripheral neuropathy, the VA examiner based the conclusion on clinical findings and supported the conclusion a rationale.  The private doctor simply checked a box on a form.  There was no supporting rationale or evidence that the opinion was based on any clinical finding.  The opinion of the VA examiner is more probative and outweighs the opinion of the private doctor.  The Board concludes that the Veteran does not have peripheral neuropathy of the upper or lower extremities.  

As the preponderance of the evidence is against the claims for secondary service connection for hypertension and for peripheral neuropathy of the upper and lower extremities, there is no doubt to be resolved.  And service connection for hypertension and peripheral neuropathy of the upper and lower extremities is not warranted.


ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for hypertension to include as secondary to service-connected diabetes is denied.  

Service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to service-connected diabetes is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


